          Case 2:14-cr-00129-JCJ Document 70 Filed 01/15/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Crim. No. 14-129
                                              :
FRANK J. MORELLI, III                         :

                                              ORDER


       AND NOW, TO WIT, this _______ day of January, 2020, upon consideration of

Defendant’s Unopposed Motion for Certified Copies of the Court’s Sealed Order Reducing

Sentence, it is hereby ORDERED that the Motion is GRANTED, and the Clerk is directed to

deliver two certified copies of the order granting the motion to reduce sentence (Dkt. No. 69) to

Robert E. Welsh, counsel for the defendant.



                                              By the Court:



                                              ______________________________________
                                              Joyner, J.
          Case 2:14-cr-00129-JCJ Document 70 Filed 01/15/20 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Crim. No. 14-129
                                             :
FRANK J. MORELLI, III                        :


    UNOPPOSED MOTION BY DEFENDANT FRANK MORELLI, III FOR CERTIFIED
        COPIES OF THE COURT’S SEALED ORDER REDUCING SENTENCE

       On December 17, 2019, the Court granted the government’s motion to reduce sentence

pursuant to Federal Rule of Criminal Procedure 35. (Dkt. No. 69). The order reducing sentence

was placed under seal and remains under seal on the docket maintained by the Clerk’s Office.

Defendant Frank J. Morelli, through his undersigned counsel, hereby moves the Court to direct

the Clerk’s Office to provide undersigned defense counsel with two certified copies of the

Court’s December 17, 2019 order reducing sentence for the purpose of providing copies to the

appropriate officials within the United States Bureau of Prisons.

       AUSA Patrick Murray has informed me that I may represent that the government does

not oppose this motion.



                                             Respectfully submitted:


                                             /s/ Robert E. Welsh, Jr.
                                             Robert E. Welsh, Jr.
                                             Welsh & Recker, P.C.
                                             306 Walnut Street
                                             Philadelphia, PA 19106
                                             (215) 972-6430
                                             Attorney for Defendant Frank J. Morelli, III

Date: January 15, 2020
          Case 2:14-cr-00129-JCJ Document 70 Filed 01/15/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE


       I, Robert E. Welsh, Jr., hereby certify that on this date I delivered by electronic means a

true and correct copy of the foregoing Unopposed Motion for Certified Copies of the Court’s

Sealed Order Reducing Sentence to the following counsel:



                              AUSA Patrick Murray
                              United States Attorney’s Office
                              615 Chestnut Street, Suite 1250
                              Philadelphia, PA 19106




                                             /s/ Robert E. Welsh, Jr.
                                             Robert E. Welsh, Jr.

Dated: January 15, 2020
